 ST. REGIS PAPER COMPANY411discloses that the soda fountain manager participates with thestoremanager and assistant store manager, whom the partiesagree are supervisory personnel, in the Employer's storebonus plan. We shall, therefore, exclude soda fountain managersfrom the units as supervisory employees.Cigar managers: They are responsible for the operation ofthe cigar department in each store. They sell, maintain ade-quatemerchandise, and train the cigar clerk in their store.There appears to be 1 cigar manager and 1 cigar clerk in eachstore, who work on alternative shifts which usually overlap about3 or 4 hours. In the absence of the cigar manager, the storemanager assigns any one of the other clerks to perform hisduties. The cigar managers do not participate in the store bonusplan with the store manager, the assistant store manager, andthe soda fountain manager, who are supervisory personnel. Asthe record does not clearly establish that cigarmanagers aresupervisors as defined in the Act, we shall include them in theunits.We find that the following employees of the Employer con-stitute separate units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: Allsoda, drug, and cigar sales employees, porters, and cigarmanagers, at each of the Employer'sstores inElizabeth,Plainfield, Bayonne, and New Brunswick, New Jersey, but ex-cluding registered pharmacists, store managers,assistantstoremanagers, soda fountain managers, and all other super-visors as defined in the Act.Text of Direction of Elections" omitted from publication.,"The Regional Director for the Fourth Region is hereby authorized and directed to conductthe election in Case No. 2-RC-5478 (4-RC- 1872).ST. REGIS PAPER COMPANY IandINTERNATIONAL ASSOC I-ATION OF MACHINISTS, AFL, PetitionerST.REGISPAPER COMPANYandINTERNATIONALBROTHERHOOD OF PAPER MAKERS, AFL; INTERNA-TIONAL BROTHERHOOD OF PULP, SULPHITE & PAPERMILL WORKERS, AFL, Joint PetitionersST.REGISPAPER COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, AFL, Peti-tioner. Cases Nos. 10-RC-2199, 10-RC-2207, 10-RC-2208,10-RC-2209, 10-RC-2210, 10-RC-2217, and 10-RC-2212.April 27, 1953DECISION, ORDER,AND DIRECTION OF ELECTIONSUpon separate petitionsdulyfiled under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldiThe names of the Employer and the Petitioner in Cases Nos. 10-RC-2207 to 10-RC-2210.inclusive, and 10-RC-2217, appear as amended at the hearing.104 NLRB No. 55. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore Charles M. Paschal, Jr., hearing officer. The hearingofficer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner in Case No. 10-RC-2199, the InternationalAssociation of Machinists, AFL, herein called the IAM, seeksto represent a unit composed of all maintenance departmentemployees, including maintenance men, maintenance helpers,and maintenance oilers employed at the Employer's Eastport,Florida, plant. In Case No. 10-RC-2217, International Brother-Hood of Paper Makers, AFL, and International Brotherhood ofPulp, Sulphite & Paper Mill Workers, AFL, the Joint Peti-tioners, seek a plantwide production and maintenance unit at thesame plant, including truckdrivers, wood checkers, storeroomclerks, assistant storekeepers, laboratory assistants, routinechemists, shipping clerks, and production clerks, with cus-tomary exclusions. In the alternative, and only in the event thatthe Board should determine that craft units maybe appropriateat the Eastport plant, the Joint Petitioners request that, insteadof the broad maintenance unit sought by the IAM, the Boardshould establish the craft, or "craft-like," units of (a) mill-wrights and mobile equipment mechanics, (b) pipefitters, (c)painters, and (d) oilers requested in Cases Nos. 10-RC-2207,10-RC-2208, 10-RC-2209, and 10-RC-2210, respectively.ThePetitioner in Case No. 10-RC-2212, InternationalBrotherhood of Electrical Workers, AFL, herein called theIBEW, seeks a single unit composed of all electrical depart-ment and powerhouse employees, including leadermen. TheIntervenor,United Brotherhood of Carpenters & Joiners ofAmerica, Millwrights & Machinery Erectors, Local Union No.2411, herein called Local 2411, seeks a unit composed of mill-wrights, carpenters, and oilers. The Employer agrees generallythat the plantwide unit requested by the Joint Petitioners isappropriate, but asserts that its maintenance department em-ployees, and electrical department and powerhouse employeesshould be established in two separate units, respectively, as re -quested by the IAM and the IBEW. However, the Employer,while not objecting to the overall unit sought by the Joint Peti-2After the close of the hearing, the Employer filed a motion with the Boardto supplementand correct the transcript in various respects. As the additional evidence proffered bytheEmployer would not add anything of significance to the record, the motion is hereby deniedMcKesson )v, Robbins. Inc., 88 NLRB 93. ST REGIS PAPER COMPANY413tioners, requests that the Board define such unit in terms of theJoint Petitioners'work jurisdiction,designating the respectivelabor organization that should bargain for the several categoriesof employees requested in Case No.10-RC-2217.The Em-ployer opposes the unit requested by Local 2411,asserting thatit employs no individuals classified as millwrights and car-penters.The Employer manufactures kraft board and paper fromsouthern pine timber at its recently constructed plant at East-port, near Jacksonville,Florida.This plant, which commencedoperations on December 31, 1952, is an integrated pulp andpaper mill,occupying an area of about 200 acres and consistingof a number of buildings.For administrative purposes,the plantis organized into several departments including,among others,the papermill,pulpmill,maintenance and repair,laboratoryand powerhouse,electrical,engineering,storeroom,and yarddepartments.General supervision of the plant is vested in theresidentmanager, and under him the general superintendent,who is in direct charge of operations. The latter official, inturn, has under him the several heads, or superintendents, ofthe aforementioned departments and their subordinate foremen,or supervisors.There are approximately 307 production andmaintenance employees at the Eastport plant.The Employer'smechanical maintenance work is performedby the 39 employees in the maintenance and repair department.These employees are classified as maintenance men, mainte-nance men oilers,and maintenance helpers.They work underthemaintenance superintendent,ormastermechanic, thelatter's assistant,and two maintenance foremen, performingallmaintenance and repair work on plant buildings,machinery,pipelines,and equipment.Although the Employer has no formalapprentice training program, it expects to establish a progres -sion schedule under which an employee would be hired initiallyas a helper,then later advance to oiler, and afterwards tomaintenance man upon completion of the necessary on-the-jobtraining and as job vacancies occur.The Employer does notclassify itsmaintenancemen in accordance with individualcraft skills.Although some are skilled in individual trades,they were hired initially because of their basic craft skill aswell as their ability to perform the work of one or more othertrades.Consequently,maintenance men on all four shifts areassigned any available work and are expected to performvarious maintenance tasks, including work normally performedby millwrights,carpenters,pipefitters,and welders.All re-ceive the same rate of pay and have the same employee benefitsand general working conditions as the other hourly paid plantemployees.It is apparent that the millwrights,carpenters,and oilerssought by Local 2411, as well as the millwrights and mobileequipment mechanics, pipefitters,painters,and oilers,soughtto be represented separately by the Joint Petitioners in theiralternate petitions,do not constitute identifiable,homogeneousgroups having sufficient interests apart from the other main-tenance employees to warrant their establishment as separate 4 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining units.'Accordingly, we shall dismissthe petitionsfiled by the Joint Petitioners in Cases Nos. 10-RC-2207 to 2210,inclusive.It is evident, however, that the maintenance employees soughtby the IAM compose a homogeneous, readily identifiable, andfunctionally coherent group with distinctinterestswhich aresufficient, in the absence of a bargaining history on a broaderbasis, to justify their establishment as a separate unit."As indicated above, the IBEW seeks to join both the electricaldepartment and the powerhouse employees in a single unit. The28 powerhouse employees work under the supervision of thepowerhouse superintendent and his assistant. They are classi-fied as turbine operators, auxiliary operators, utility men,power and bark boiler firemen, water tenders (power), recov-ery water tenders, instrumentmen, maintenance man - power-house,maintenancehelper - powerhouse, and softener oper-ators and powerplanttesters.They perform the customarydutiesassociatedwith their respective classifications, all beingconcerned solely with the operation and maintenance of theinstruments,machinery, and equipment located in the power-plant and recovery building.The electrical department, headed by the electrical super-intendent, consists of 12 first-class electricians, 1 electronicrepairman, and 1 electrician helper. They are separatelyquartered in the electrical shop, which is not connected withthe powerhouse. Electricians perform all plant electrical in-stallationsandmaintenance work. First-class electriciansmust have completed at least a 4-year apprenticeship, or musthave obtained comparable experience, before they are hired.There is no interchange between the electrical department andthe powerhouse employees. Infrequently, however, first-classelectricians perform "stand-by" duties, as a safety precaution,in the powerhouse while turbines are being started. For themost part,the pay schedules for the 2 groups are different.It is,clear that the powerhouse and the electrical departmentemployees sought to be represented by the IBEW in a single unitin fact constitute two distinct departments engaged in differentfunctions' and employing different skills. In these circumstances,we find that they may not be joined forpurposesof collectivebargaining.'However, as the electrical department employeesconstitute an identifiable, skilled, homogeneous craft group, weshall establish them as a separate voting group. 6Because thepowerhouseemployeesconstitute a traditional,distinctive,'90. B. Andrews Company, 96 NLRB 150,and cases cited therein.4Armstrong Cork Company.80 NLRB 1328;St. Regis Paper Company,84 NLRB 454.5See Rex Paper Company, 83 NLRB 265.6The Brush Beryllium Company,96 NLRB 1383, and cases cited therein. ST. REGIS PAPER COMPANY415homogeneous departmental group such as we customarily ac-cord an opportunity for separate representation, we shall like-wise establish them as a separate voting group.TThere remains for consideration the Employer's request thatthe Board should define the plantwide unit sought by the JointPetitioners in terms of the work jurisdiction of these two labororganizations, designating which organization should bargain forthe several categories jointly requested by them. The Boardhas held that its sole function in a representation proceeding isto ascertain and certify the bargaining representative, if any,that has been designated by the employees in the appropriateunit, and not to direct, instruct, or limit that representative asto the manner in which it is to exercise its bargaining agency.$The Employer's request is therefore hereby denied.As the maintenance, electrical department, and powerhouseemployees also may appropriately be represented as a part ofthe plantwide unit requested by the Joint Petitioners, we shallmake no final unit determinations at this time. Accordingly, weshall direct that separate elections be conducted among thefollowing groups of employees at the Employer's Eastport,Florida, plant, excluding from each voting group all officeclerical and professional employees, guards, and all super-visors as defined in the Act:(a)All maintenance department employees, including main-tenance men, maintenance helpers, and maintenance oilers.(b)All electrical department employees.(c)All powerhouse employees.(d)All production employees, including plant clerical em-ployees,9 truckdrivers, and hourly paid laboratory employees,but excluding all employees in groups (a), (b), and (c).If a majority of the employees in voting groups (a), (b), or (c)vote for the labor organization seeking their representationapart from the production employees, they will be taken to haveindicated their desire to constitute a separate appropriate unit,and the Regional Director conducting the elections herein isinstructed to issue a certification of representatives to suchlabor organizations for such unit or units, which the Board undersuch circumstances finds to be appropriate for purposes ofcollective bargaining.In the event a majority in any of the voting groups (a) to (c)vote for the Joint Petitioners, they will be taken to have indi-T Ford Motor Company, Aircraft Engine Division, 96 NLRB 1075,and cases cited therein.As the Employer does not presently employ any individuals in the classificationsof elec-trical leadermen and instrumentleadermen,and hasno definite expectation of employingthem, we shall make no determinationconcerningthe unit placement of these classifications.Cities Service Refining Corporation, 94 NLRB 1634.s General Aniline & Film Corporation, Ansco Division, 89 NLRB 467. See also The Plumb-ing Contractors Associationof Baltimore,Maryland,Inc., et al.,93 NLRB 1081.9 As the wood checkers, or scalers, spend 75 percent of their time at the wood shack, orgate,measuring incoming wood for thepurpose of determiningits cubic placement, whichdata istransmitted to the office forcost purposes,we find that they are essentially plantclerical employees and shall include themin the unit.See Potlatch Forests,Inc., 80 NLRB613, 617; United States Gypsum Compamy, 81 NLRB 344,346; and NorthernRedwood LumberCompany, 88 NLRB 277. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDcated their desire to be represented by such Unions, and if amajority in group (d) likewise vote for such Unions, the RegionalDirector is instructed to issue a certification of representativesto the Joint Petitioners for a plantwide production and mainte-nance unit, including therein the employees in anyone or moreof groups (a) to (c) in which a majority has voted for such Union,which unit the Board, under such circumstances, finds to beappropriate for purposes of collective bargaining.ORDERIT IS HEREBY ORDEREDthat the petitions in Cases Nos.10-RC-2207, 10-RC-2208,10-RC-2209, and 10-RC-2210 be, andthey herebyare, dismissed.[Text of Direction of Elections omitted from publication. INATIONAL CARBON DIVISION, UNION CARBIDE AND CARBONCORPORATION AND NATIONAL CARBON COMPANY, INC.andLOCAL 85, UNITED GAS, COKE AND CHEMICALWORKERS, CIO. Case No. 3-CA-177.NOTICE TO SHOW CAUSEOn August 22, 1952, the Board issued its Decision and Orderin the above-entitled case.' Upon reconsideration on its ownmotion, it appears to the Board that said Decision and Ordershould be amended in the manner set forth in the proposedAmendment to Decision and Order, attached hereto.Please take notice that unless on or before May 11, 1953,proper cause to the contrary is shown, the National Labor Re-lationsBoard will issue as an Amendment to Decision andOrder, the proposed amendment attached hereto.1100 NLRB 689.PROPOSED AMENDMENT TO DECISION AND ORDERThe second paragraph of the Decision and Order herein (100NLRB 689), is hereby deleted.In place thereof the following is hereby substituted:The Board has reviewed the rulings for the Trial Ex-aminer made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.'1As noted in the Intermediate Report, the Respondent moved, at the outset of the hear-ing, that the complaint be dismissed.Thismotion,which theTrial Examiner denied, waspredicated uponthe fact thatthe initial charges were filedby theUnion at a time when itsparent organization,the CIO,was not in compliance with the provisions of Section 9 (f),(g),and(h)of the Act.However, theCIO was incompliance at the time the complaintissued.See Dant & Russell,Ltd., 73 S. Ct. 375.104 NLRB No. 80.